K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com December 5, 2013 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: First Investors Income Funds File Nos. 002-89287; 811-03967 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for the Class A, Institutional Class and Advisor Class shares of beneficial interest in the First Investors International Opportunities Bond Fund (the “Fund”), a series of First Investors Income Funds.The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on November 27, 2013, and effective on November 27, 2013 (Accession Number: 0000898432-13-001417), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy K. Ingber Kathy K. Ingber Attachments cc: Mary Carty Russell Shepherd First Investors Management Company, Inc.
